Citation Nr: 0025890	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability, prior to August 11, 1993.

2. Entitlement to a rating in excess of 60 percent for low 
back disability since August 11, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in November 
1999.  Each time, it was remanded for further development.  
Following that development, the Department of Veterans (VA) 
Regional Office (RO) in Chicago, Illinois, granted 
entitlement to service connection for degenerative disc 
disease as part and parcel of the veteran's service-connected 
low back disability, which, to that time, had been 
characterized as lumbosacral strain.  A 20 percent rating was 
assigned for lumbosacral strain with degenerative disc 
disease, effective May 13, 1991, and a 60 percent disability 
rating was assigned, effective August 11, 1993.  Also 
assigned was a total rating due to unemployability caused by 
service-connected disability.  38 C.F.R. § 4.16(a) (1999).  
The effective date for the total rating was also August 11, 
1993.  Thereafter, the case was returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Prior to August 11, 1993, the veteran's service-connected 
low back disability, manifested primarily by pain, mild 
limitation of motion, reduced muscle strength, diminished 
sensation, diminished reflexes, and a slight limp, was 
productive of no more than moderate impairment.

2.  The veteran's service-connected low back disability is 
currently productive of pronounced impairment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back disability, prior to August 11, 1993, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293-5295 (1991).

2.  The criteria for a rating in excess of the current 60 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  Where, as here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The veteran's service-connected low back disability, 
characterized as lumbosacral strain with degenerative disc 
disease, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5293.  Diagnostic Code 5295 pertains to the evaluation 
of lumbosacral strain.  Under that code, a 20 percent rating 
is warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted when 
there is listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
rating is warranted for moderate intervertebral disc syndrome, 
manifested by recurring attacks.  A 40 percent evaluation is 
assignable when there is severe intervertebral disc syndrome, 
manifested by recurring attacks with intermittent relief.  A 
60 percent rating is warranted for pronounced impairment, 
manifested by symptoms compatible with sciatic neuropathy and 
characteristic pain, as well as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  In such cases, there is 
little intermittent relief.

Also potentially applicable in rating the veteran's low back 
disability prior to August 11, 1993, is 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under that code, a 20 percent rating 
is warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating is warranted for severe 
limitation of motion.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

I.  Prior to August 11, 1993

As noted above, a 20 percent rating was assigned for 
lumbosacral strain with degenerative disc disease, effective 
May 13, 1991, and a 60 percent disability rating was 
assigned, effective August 11, 1993.  The veteran now seeks 
entitlement to a rating in excess of 20 percent for low back 
disability, prior to August 11, 1993.

Evidence on file prior to August 11, 1993, includes reports 
of VA orthopedic examinations, performed in July 1991 and 
July 1992 and VA treatment records, dated from May 1992 to 
July 1993.  They show that the veteran complained of almost 
continuous low back pain which radiated down to his right 
ankle.  His range of low back motion consisted of the 
following:  Flexion, variously described as 70 or 80 degrees 
or bending over and putting one's fingertips between 6 inches 
and 18 inches of the floor; extension to between 10 and 45 
degrees; rotation to 35 degrees, bilaterally; and lateral 
flexion, variously described as 2 inches, bilaterally, or 30 
degrees, bilaterally.  (VA outpatient treatment records in 
February 1993 indicate that 70 degrees of flexion was the 
equivalent of bending over and putting one's fingertips 
within 11/2 feet of the floor.)  There was no evidence, 
however, that such limitation of motion was any more than 
moderate in degree.  In fact, following the VA orthopedic 
examination in July 1992, the veteran's limitation of back 
motion was described as mild.  Moreover, prior to August 11, 
1993, the veteran's strength in his low back and right lower 
extremity was variously described as 5/5 or 4/5, compared to 
5/5 in all muscle groups on the left.  There was no evidence 
of a lack of normal endurance; painful flare-ups; excess 
fatigability; or incoordination.  Accordingly, prior to 
August 11, 1993, the evidence was compatible with no more 
than moderate limitation of back motion.  Thus, there was no 
basis for a schedular rating in excess of 20 percent under 
Diagnostic Code 5292.  

Further review of the evidence shows that prior to August 11, 
1993, there was also no evidence of listing of the whole 
spine to the opposite side; muscle spasms; positive 
Goldthwait's sign; or abnormal mobility on forced motion.  In 
fact, his posture and carriage were reported as normal during 
the July 1992 VA examination, and his gait was variously 
described as normal to having no more than a slight limp 
(July 1992 VA examination report and May 1993 VA neurologic 
consultation).  Consequently, there was no schedular basis 
for a rating in excess of 20 percent under Diagnostic Code 
5295.  

Finally, with respect to degenerative disc disease, the 
evidence, dated prior to August 11, 1993, showed very minimal 
herniation of L5-S1 without evidence of any nerve root 
impingement (see report of MRI, dated in May 1992).  It was 
manifested by decreased sensation in the right lower 
extremity, particularly in the right thigh.  Deep tendon 
reflexes varied in intensity but were present and active, 
ranging from +1 to +3 in the right knee and from +1 to +2 in 
the right ankle.  Although straight leg raising on the right 
was reportedly as little as 45 degrees with pain (report of 
VA neurologic consultation in May 1993), the preponderance of 
the evidence shows that it was accomplished to at least 70 
degrees.  On the left, straight leg raising was accomplished 
to between 75 and 90 degrees without pain.  There was also no 
evidence that the degenerative disc disease was productive of 
any more than moderate impairment, manifested by recurring 
attacks.  Indeed, following the July 1991 VA examination, the 
veteran's low back disability was characterized as fair or 
good.  Accordingly, prior to August 11, 1993, there was no 
basis for a rating in excess of 20 percent for intervertebral 
disc syndrome.  
In arriving at this decision the Board notes that prior to 
August 11, 1993, there was evidence of osteoarthritic changes 
in the veteran's lumbar spine.  However, service connection 
was not in effect for that disability, and therefore, could 
not provide the basis for an increased rating. 

II.  From August 11, 1993

As noted above, a 40 percent rating is the highest schedular 
rating available for the evaluation of lumbosacral strain 
under Diagnostic Codes 5292 and 5295.  Consequently, those 
codes would not provide a basis for a rating in excess of 60 
percent for low back disability since August 11, 1993.  

The currently assigned 60 percent rating is the highest 
schedular rating available for the evaluation of 
intervertebral disc disease under Diagnostic Code 5293.  The 
only diagnostic codes which include higher schedular ratings 
for low back disability are 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5286 (1999).  Those diagnostic codes, however, 
pertain to the evaluation of the residuals of vertebral 
fractures and to complete bony fixation of the spine, neither 
of which are present or approximated in this case.  Although 
the most recent evidence, including the report of a May 2000 
VA orthopedic examination, shows that the veteran walks with a 
cane, uses a corset, and requires a wheelchair for long 
distances, his service-connected connected back disability 
continues to be manifested by painful motion, limitation of 
motion, weakness, and deficits in sensation and reflexes.  His 
range of back motion includes flexion from 0 to 70 degrees; 
extension from 0 to 10 degrees; left rotation from 0 to 35 
degrees; right rotation from 0 to 30 degrees; and lateral 
bending to 25 degrees, bilaterally.  Deep tendon reflexes are 
1+ in the right knee and 3+ in the left knee.  Straight leg 
raising is positive at 70 degrees on the right and sensation 
to light touch is decreased in the anterior and lateral right 
thigh and right calf.  Muscle spasms are present, but weakness 
of the various muscle groups in the right lower extremity 
continue to range from 4/5 to 5-/5.  Absent additional 
manifestations, there is no basis for a higher schedular 
evaluation since August 11, 1993.


III.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating, both prior to 
and after August 11, 1993.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

Although the results of the December 1998 VA orthopedic 
examination and the results of the March 2000 VA Social and 
Industrial Survey indicate that the veteran's service-
connected back disability would make it difficult for the 
veteran to maintain gainful employment, the record remains 
negative for any documentation of work missed by the veteran, 
of reduced earnings, of termination from employment, or of 
employment denied, due to his service-connected low back 
disability.  The veteran's most recent job history shows that 
he was a self-employed small engine mechanic.  There is no 
evidence that his job was so unique or involved such unusual 
skills that it would require consideration outside the 
regular schedular standards.  In this regard, it must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, as here, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Not only is the evidence negative for an exceptional or 
unusual disability picture with respect to the veteran's 
employment or past employment, there is no evidence that the 
veteran has required frequent hospitalization for his 
service-connected back disability.  In essence, the record 
shows that the manifestations of that disability, both before 
and after August 11, 1993, are those contemplated by the 
current evaluation.  That is, his primary manifestations, 
which include radiating back pain, limitation of motion, 
weakness, and diminished sensation and reflexes are all 
contemplated by the schedular criteria noted in Diagnostic 
Codes 5292, 5293, and 5295.  There is simply nothing in the 
record which shows that the manifestations of his back 
disability are so unusual or unique, that they must be 
considered outside the regular schedular standards.

Absent evidence of an exceptional or unusual disability 
picture due to the veteran's service-connected back 
disability, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability, prior to August 11, 1993, is denied.

Entitlement to a rating in excess of 60 percent for low back 
disability since August 11, 1993, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


